Citation Nr: 1536445	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-04 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability from May 1, 2008 to March 6, 2014, and in excess of 60 percent since March 6, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 9, 2013.



	REPRESENTATION	

Appellant represented by:	Oregon Department of Veterans' Affairs





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Portland RO has current jurisdiction.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In an April 2014 rating decision, the RO awarded the Veteran a TDIU, effective July 9, 2013.  The claim for a TDIU prior to July 9, 2013 has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also in April 2014, the RO increased the rating assigned to the left knee disability from 30 percent to 60 percent, effective March 6, 2014.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged rating assigned.

In May 2014, the Veteran disagreed with the effective date assigned for the 60 percent rating for his left knee disability.  VBMS Entry May 1, 2014.  The Board will not remand this as a separate claim for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As it is a "staged" rating under review, the matter of the Veteran's entitlement to a rating higher than 30 percent for his left knee disability prior to March 6, 2014 will be addressed in the adjudication of the increased rating claim already on appeal. Fenderson v. West, 12 Vet. App. 119 (1999) ("staged" ratings appropriately considered when evaluating new claim for rating increase); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Fenderson rule applied to original rating claims). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to service connection scarring of the knees, and the propriety of severing the separate rating assigned for instability of the knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entry June 15, 2007; VBMS Entry March 26, 2008.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Advise the Veteran and his representative that he may submit any further evidence showing the severity of his left knee disability and his entitlement to a TDIU.  Provide authorizations for the release of any further information noted by the Veteran and obtain any evidence cited in accordance with the duty to assist procedures. 

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  See VBMS Entry July 9, 2013, Award Letter from the SSA for disability benefits.

3.  Provide appropriate VCAA notice with respect to the claim for a TDIU prior to July 9, 2013.  As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

4.  After all available records have been associated with the claims file/e-folder, determine if any further factual development is required as to the claim for increased ratings for the left knee disability.

Then obtain a VA medical opinion (retroactive review) to determine the effect of his service-connected left knee disability on his ability to obtain and maintain substantially gainful employment prior to July 9, 2013. Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.
 
The examiner must provide an opinion as to whether his service-connected disabilities, either separately or in combination, rendered him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience prior to July 9, 2013.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* July 2007, January 2008, and June 2008 VA examination reports finding there was no effect of the Veteran's left knee disability on employment due to the fact that he was unemployed.   

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 
THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU prior to July 9, 2013 must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected rating for the left knee disability which must then be readjudicated.  

In readjudicating the left knee disability, the RO must address the propriety of severing the separate rating assigned for instability of the knee as of February 27, 2007, considering the fact that the separate rating under DC 5257 had been in place since 1994.  See March 2008 Rating Decision; 38 C.F.R. § 3.957.  In doing so, the RO must consider the amputation rule as it pertains to the later stage of the appeal period.  See 38 C.F.R. §§ 4.68, 4.71a, DCs 5162-5164.

If the claims are denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

